PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent’s Answer.
Claimant seeks $7,659.76 for taxes paid to respondent on a stock of wine which claimant did not sell and cannot sell, due to its withdrawal from the business of selling wine. Respondent, in its Answer, admits the validity and amount of the claim and states that there were sufficient funds in the appropriate fiscal year from which the claim could have been paid.
In view of the foregoing, the Court makes an award in the amount sought.
Award of $7,659.76.